 


109 HR 3261 IH: For the relief of Luis Nava, Yuliana Huicochea, Oscar Corona, and Jaime Damian.
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 3261 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Mr. Pastor introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Luis Nava, Yuliana Huicochea, Oscar Corona, and Jaime Damian. 
 
 
1.Waiver of grounds for removal of, or denial of admission to, Luis Nava, Yuliana Huicochea, Oscar Corona, and Jaime Damian 
(a)In generalNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Luis Nava, Yuliana Huicochea, Oscar Corona, and Jaime Damian may not be removed from the United States, denied admission to the United States, or considered ineligible for lawful permanent residence in the United States, by reason of any ground for removal or denial of admission that is reflected in the records of the Department of Homeland Security, the Immigration and Naturalization Service of the Department of Justice, or the Visa Office of the Department of State, on the date of the enactment of this Act. 
(b)Rescission of outstanding order of removalThe Secretary of Homeland Security, or the Attorney General, as appropriate, shall rescind any outstanding order of removal or deportation, or any finding of deportability, that has been entered against Luis Nava, Yuliana Huicochea, Oscar Corona, and Jaime Damian by reason of any ground described in subsection (a). 
 
